THE THIRTEENTH COURT OF APPEALS

                                   13-18-00422-CV


                                IDEA Public Schools
                                        v.
                         Socorro Independent School District


                                  On Appeal from the
                    389th District Court of Hidalgo County, Texas
                           Trial Cause No. C-1667-18-H


                                       JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment in

accordance with its opinion dismissing Socorro Independent School District’s claims

against IDEA Public Schools.     Costs of the appeal are adjudged against appellee,

Socorro Independent School District.

      We further order this decision certified below for observance.

January 9, 2020